Wells, J.
The will gives to the widow, Almira Moore, “ full power and authority to sell any part or all of either the real or personal estate whenever she may think it expedient.” This is a personal confidence. The power is to be exercised by Almira Moore; not by the executrix, nor by any trustee, whether appointed by this court or the probate court. The discretion given to her is unlimited. Although her right in the proceeds is only a life interest, and what may remain at her decease is given to the daughter of the testator; yet the authority of the widow to consume the principal for her support, if the income should be insufficient, is limited only by the measure of “ so much of the principal as she may think necessary.” Her right to sell the real estate is not contingent upon the insufficiency of the income and if it were, she is herself the sole judge of the necessity The case is not one which requires or warrants the interference of the court, either to prevent a sale or for the appointment of a trustee. Bill dismissed.